 STAFFORD CONSTRUCTION CO.Stafford Construction Co. and International Unionof Operating Engineers, Local No. 9, AFL-CIO. Case 27-CA-6025April 29, 1982SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTEROn August 8, 1980, the National Labor RelationsBoard issued a Decision and Order' in the above-entitled proceeding in which the Board, inter alia,ordered Respondent to make whole certain discri-minatees for losses resulting from Respondent'sunfair labor practices in violation of Section 8(a)(3)and (1) of the National Labor Relations Act, asamended. On April 29, 1981, Respondent and theGeneral Counsel entered into a stipulation that theBoard's Order is binding. A controversy havingarisen over the amount of backpay due under saidOrder the Regional Director for Region 27, on No-vember 20, 1981, issued and duly served on Re-spondent a backpay specification and notice ofhearing alleging the amounts of backpay due thediscriminatees under the Board's Order and notify-ing Respondent that it should file a timely answercomplying with the Board's Rules and Regulations,Series 8, as amended. Respondent failed to file ananswer to the backpay specification by December5, 1981, the expiration date for said filing under theBoard's Rules and Regulations.Thereafter, on December 17, 1981, counsel forthe General Counsel filed directly with the Board aMotion for Summary Judgment. Subsequently, onDecember 28, 1981, the Board issued an ordertransferring the proceeding to the Board and aNotice To Show Cause why the General Counsel'smotion should not be granted. Respondent failed tofile a response to the Notice To Show Cause.On January 12, 1982, over 1 month after thedeadline set for filing an answer, Respondent fileda purported answer to the backpay specificationand a "[r]equest for production of documents" withthe Board. Respondent refiled copies of these twodocuments on February 16, 1982.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-'250 NLRB 1469.'The Board, through the Office of the Executive Secretary, contactedcounsel for the General Counsel and asked for a position statement re-garding the documents submitted by Respondent. Thereafter, on Febru-ary 25, 1982, counsel for the General Counsel filed a statement whichstated that said documents failed to meet the requirements of the Board'sRules and Regulations both as to content and timeliness, and reiteratedthe request that summary judgment be granted.261 NLRB No. 64tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regula-tions, Series 8, as amended, provides, in pertinentpart, as follows:(a) ...The respondent shall, within 15 daysfrom the service of the specification, if any,file an answer thereto ....(c) ...If the respondent fails to file anyanswer to the specification within the timeprescribed by this section, the Board may,either with or without taking evidence in sup-port of the allegations of the specification andwithout notice to the respondent, find thespecification to be true and enter such order asmay be appropriate.The backpay specification, issued and served onRespondent on or about November 20, 1981, spe-cifically states that Respondent shall, within 15days from the date of the specification, file withthe Regional Director for Region 27 an answer tothe specification and that, if the answer fails todeny the allegations of the specification in themanner required under the Board's Rules and Reg-ulations and the failure to do so is not adequatelyexplained, such allegations shall be deemed to beadmitted to be true and Respondent shall be pre-cluded from introducing any evidence controvert-ing them.As noted above, Respondent filed an untimelyanswer, and failed to file a response to the NoticeTo Show Cause. Therefore, the allegations of theMotion for Summary Judgment stand uncontro-verted. As Respondent did not file a timely answerto the specification and has not offered any expla-nation for its failure to do so, in accordance withthe rule set forth above, the allegations of the spec-ification are deemed to be true and are so found bythe Board without the taking of evidence in sup-port of the said allegations.Accordingly, we grant the General Counsel'sMotion for Summary Judgment and conclude thatthe net backpay due each of the discriminatees is asstated in the specification.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-451 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlations Board hereby orders that the Respondent,Stafford Construction Co., Grand Junction, Colo-rado, its officers, agents, successors, and assigns,shall make whole each of the discriminatees namedbelow by payment to each of them of the amountspecified as net backpay, with interest thereoncomputed in the manner prescribed in Florida SteelCorporation,3231 NLRB 651 (1977), until payment' See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962).of all backpay due is made as provided for in F. W.Woolworth Company, 90 NLRB 289 (1950), less taxwithholdings required by Federal and state laws:Jack Luther $17,261.93Steven Smith 4,847.65Alvin Stevens 21,843.15George Lovato 16,449.64Jim Gillian 21,416.08Member Jenkins would award interest on the backpay owed the discri-minatees on the basis of the position set forth in his partial dissent inOlympic Medical Corporation, 250 NLRB 146 (1980).452